Citation Nr: 1018362	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating for peripheral neuropathy, left 
lower extremity, greater than 20 percent prior to March 26, 
2009. 

2.  Entitlement to a rating for peripheral neuropathy, right 
lower extremity, greater than 20 percent prior to March 26, 
2009.

3.  Entitlement to a rating for peripheral neuropathy, left 
lower extremity, greater than 60 percent from March 26, 2009.

4.  Entitlement to a rating for peripheral neuropathy, right 
lower extremity, greater than 40 percent from March 26, 2009.

5.  Entitlement to a rating for peripheral neuropathy, left 
upper extremity, greater than 10 percent prior to July 2, 
2009.

6.  Entitlement to a rating for peripheral neuropathy, right 
upper extremity, greater than 10 percent prior to July 2, 
2009.

7.  Entitlement to a rating for peripheral neuropathy, left 
upper extremity, greater than 20 percent from July 2, 2009.

8.  Entitlement to a rating for peripheral neuropathy, right 
upper extremity, greater than 30 percent from July 2, 2009.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson,  Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.

In a February 2004 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
and rated each leg 10 percent,  effective February 21, 2001.  
The Veteran filed a timely disagreement in November 2004 and 
perfected his appeal in August 2005.  In separate August 2005 
rating decisions, the RO (1) granted service connection for 
peripheral neuropathy of the upper extremities and rated each 
arm 10 percent, effective November 24, 2004, and (2) 
increased the ratings for the lower extremities to 20 percent 
for each leg, effective November 24, 2004.  The rating 
decisions were mailed to the Veteran on September 8, 2005.  
In correspondence dated October 2005, the Veteran wrote:  "I 
am satisfied with the current decision letter 8 Sep 05 and do 
not consider a further increase unless my condition gets 
worse."  The RO apparently construed this statement as a 
withdrawal of the Veteran's claim for increased ratings for 
peripheral neuropathy of both lower extremities.  The Board 
agrees.

In correspondence dated March 2006, the Veteran stated that 
he wanted "an increase for neuropathy."  The RO continued 
the peripheral neuropathy ratings for both the lower and 
upper extremities in an August 2006 decision.  In a November 
2009 rating decision, the RO (1) increased the disability 
ratings to 60 percent for peripheral neuropathy of the left 
lower extremity and 40 percent for peripheral neuropathy of 
the right lower extremity, effective March 26, 2009, and (2) 
increased the disability ratings to 20 percent for peripheral 
neuropathy of the left upper extremity and 30 percent for the 
right upper extremity, effective July 2, 2009.   
  
The issues on the title page have been recharacterized to 
comport with the evidence.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claim file, which reflects 
that the Board would keep the record open for a period of 30 
days for the submission of additional evidence.  See Hearing 
Transcript at 9.  The Veteran subsequently submitted 
additional evidence along with a waiver of initial RO 
consideration.  

The July 2009 VA examination report raises the issue of 
service connection for bilateral pes planus, to include as 
secondary to service-connected peripheral neuropathy of the 
lower extremities.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for development.


FINDINGS OF FACT

1.  Prior to May 16, 2008, the Veteran's peripheral 
neuropathy of the left lower extremity was productive of no 
more than moderate incomplete paralysis of the sciatic, 
common peroneal, or tibial nerves, manifested by numbness, 
burning, pain, absent knee and ankle jerks, no sensation of 
the foot to the ankle, but no objective evidence of loss of 
strength.

2.  Prior to May 16, 2008, the Veteran's peripheral 
neuropathy of the right lower extremity was productive of no 
more than moderate incomplete paralysis of the sciatic, 
common peroneal, or tibial nerves, manifested by numbness, 
burning, pain, absent knee and ankle jerks, no sensation of 
the foot to the ankle, but no objective evidence of loss of 
strength.

3.  Since May 16, 2008, the Veteran's peripheral neuropathy 
of the left lower extremity has been manifested by numbness, 
burning, pain, no sensation of the foot to the ankle, absent 
knee and ankle jerks, a left foot drop, and inability to 
dorsiflex the foot, but no objective evidence of weakened 
knee flexion or that active movement below the knee is not 
possible.

4.  Since May 16, 2008, the Veteran's peripheral neuropathy 
of the right lower extremity has been manifested by numbness, 
burning, pain, no sensation of the foot to the ankle, and 
absent knee and ankle jerks, but with no objective medical 
evidence of marked muscular atrophy.

5.  Prior to July 2, 2009, the Veteran's peripheral 
neuropathy of the left upper extremity caused disability 
comparable to no more than mild incomplete paralysis of the 
median or ulnar nerves, manifested by pain, numbness, and 
sensory loss; while flexion of the wrist was slightly 
weakened, there was no atrophy or objective medical evidence 
of loss of strength or function.

6.  Prior to July 2, 2009, the Veteran's peripheral 
neuropathy of the right upper extremity caused disability 
comparable to no more than mild incomplete paralysis of the 
median or ulnar nerves, manifested by pain, numbness, and 
sensory loss; while flexion of the wrist was slightly 
weakened, there was no atrophy or objective medical evidence 
of loss of strength or function.

7.  Since July 2, 2009, the Veteran's left upper extremity 
sensorimotor neuropathy does not approximate severe or 
complete paralysis of the median or ulnar nerves.

8.  Since July 2, 2009, the Veteran's right upper extremity 
sensorimotor neuropathy does not approximate severe or 
complete paralysis of the median or ulnar nerves.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity, prior to May 16, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8520, 8521, 
8524 (2009).
  
2.  The criteria for a schedular rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity, prior to May 16, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8520, 8521, 
8524 (2009).

3.  The criteria for a staged rating of 60 percent for 
peripheral neuropathy of the left lower extremity from May 
16, 2008, but no more than 60 percent, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a staged rating of 40 percent for 
peripheral neuropathy of the right lower extremity from May 
16, 2008, but no more than 40 percent, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for a schedular rating in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity, prior to July 2, 2009, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8515, 8516 
(2009).

6.  The criteria for a schedular rating in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity, prior to July 2, 2009, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8515, 8516 
(2009).

7.  The criteria for a schedular rating in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity, from July 2, 2009, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8515, 8516 
(2009).

8.  The criteria for a schedular rating in excess of 30 
percent for peripheral neuropathy of the right upper 
extremity, from July 2, 2009, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic Codes 8515, 8516 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.  
§ 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant post-adjudication notice by 
letters dated in March and April 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the five elements of a service connection claim and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the notice letters were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a February 2008 supplemental 
statement of the case, following the provision of notice.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, provided the Veteran the opportunity to testify 
at a hearing, and obtained medical opinions as to the 
severity of the disabilities at issue.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and thus may proceed to a decision on the claims 
at this time.

II.  Increased Ratings

In February 2004, the RO granted service connection for 
peripheral neuropathy of the lower extremities, assigning a 
10 percent evaluation for each leg, effective February 21, 
2001.  

In August 2005, the RO granted an increased rating of 20 
percent each for peripheral neuropathy of the left and right 
lower extremities, effective November 24, 2004.  The RO also 
granted separate 10 percent ratings for peripheral neuropathy 
of both upper extremities, effective November 24, 2004.

The Veteran filed an increased claim for the service-
connected disabilities in March 2006.  The RO denied 
increased ratings for all disabilities in August 2006.  
However, in November 2009, the RO granted increased ratings 
of 60 and 40 percent for peripheral neuropathy of the left 
and right lower extremities, respectively, effective March 
26, 2009, and 20 and 30 percent for peripheral neuropathy of 
the left and right upper extremities, respectively, effective 
July 2, 2009.  As the Veteran has not been granted the 
maximum benefit allowed for his bilateral peripheral 
neuropathy of the lower and upper extremities, the claim is 
still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4 
will be considered, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Peripheral Neuropathy of the Lower Extremities 

The Veteran's peripheral neuropathy of the lower extremities 
is rated under Diagnostic Code (DC) 8520 for paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis.  A 40 percent rating is assigned for 
moderately severe incomplete paralysis.  A 60 percent rating 
is assigned for severe incomplete paralysis, with marked 
muscular atrophy.  An 80 percent rating is assigned for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The May 2005 VA examiner noted the involvement of the sural 
nerve.  The medial sural cutaneous nerve is a branch of the 
external popliteal nerve, or common peroneal nerve.  
Dorland's Illustrated Medical Dictionary (30th ed. 2003).  
Paralysis of the external popliteal (common peroneal) nerve 
is rated under DC 8521.  When there is complete paralysis, 
with foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; with anesthesia covering the 
entire dorsum of the foot and toes, a 40 percent rating is 
assigned.  When there is severe incomplete paralysis, a 30 
percent rating is assigned. When there is moderate incomplete 
paralysis, a 20 percent rating is assigned.  

The Board also notes the provisions of DC 8524 for paralysis 
of the internal popliteal (tibia) nerve.  Under DC 8524, a 20 
percent evaluation is available for moderate incomplete 
paralysis.  An evaluation of 30 percent is available for 
severe incomplete paralysis.  The maximum evaluation of 40 
percent is available for complete paralysis of the internal 
popliteal nerve (tibial) with lost plantar flexion, frank 
adduction of foot impossible, flexion and separation of toes 
abolished, no movement in the sole muscles, and the loss of 
plantar flexion of the foot in lesions of the nerve high in 
the popliteal fossa.  See 38 C.F.R. § 4.124a, DC 8524 (2009).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The neurological disabilities of the left and right lower 
extremities are discussed together, as the evidence and 
analysis is substantially the same for both.

Prior to May 16, 2008

Private treatment records indicate that in February 2005, the 
Veteran reported that the neuropathy in his feet had improved 
on Keppra, although he still experienced a burning feeling in 
both feet.  Reflexes were decreased and symmetrical 
throughout.  Strength testing revealed weakness distally, 
especially in the left lower extremity.  Romberg's was 
negative, and the Veteran was able to ambulate without 
assistance and with a steady gait.  The clinician described 
the neuropathy as moderate.

A May 2005 VA peripheral nerves examination report indicates 
that the Veteran complained of pain and numbness in the lower 
extremities (left worse that right) concentrated in the 
lateral inferior regions.  Aggravating factors were driving 
and any physical activity.  The neuropathy was characterized 
by paresthesia.  The examiner noted that the peroneal and 
sural nerves were involved.  Lower extremities were warm with 
no hair loss, full range of motion, no edema, decreased knee 
reflexes, palpable dorsalis and posterior tibialis pulses, 
and hypersensitive monofilament test bilaterally.  There was 
full range of motion in the lower extremities, although 
strength had declined to 3.5+, which the examiner noted was 
age consistent.  There was no pain on motion.  The range of 
motion was additionally limited by weakness and fatigue of 
about 10 percent.  The most prominent symptom was weakness.  
In a July 2005 addendum, the examiner noted that the Veteran 
would have an additional 5-10 degree loss of flexion during 
flare up.  In an August 2005 addendum, the examiner further 
noted that repetitive range of motion testing was performed.  
There was no pain on motion and the Veteran had equal range 
of motion.  Bilateral knee flexion was 0-132 degrees; 
bilateral knee extension was 0 degrees; bilateral ankle 
dorsiflexion was 0-14 degrees; and bilateral ankle plantar 
flexion was 0-38 degrees.

A July 2005 private treatment record indicates that the 
Veteran complained of chronic numbness in both lower 
extremities, right thigh worse than left thigh, and in both 
feet.  He reported constant burning pain in both feet.  He 
was doing better on Keppra.  Upon examination, there was mild 
weakness in the distal lower extremities and no significant 
atrophy.  Reflexes were absent and symmetrical throughout.  
Babinski was absent.  There was markedly decreased pinprick 
in both distal lower extremities, especially below the 
ankles.  There was decreased vibration in both feet, absent 
below the ankles.  The Veteran's gait was slightly unsteady 
but cautious and without ataxia.  Romberg's was negative.  
There was normal stride and cadence, and he was able to walk 
without assistance.  The doctor diagnosed chronic, 
progressive sensorimotor polyneuropathy resulting in a 
moderate level of disability "as before."  

In June 2006, the doctor noted a normal gait.  

In July 2006, the Veteran noted less frequent shooting pains 
in his feet.  He reportedly was unable to walk on his heels 
because of a left foot drop.  The doctor wrote "diabetic 
peripheral neuropathy, remains moderate to severe in degree.  
Exam essentially unchanged which reveals persistent sensory 
and motor loss."

A July 2006 QTC peripheral nerves examination report 
indicates that the Veteran complained of a 5-year history of 
increasing numbness, tingling, pain, and burning of both 
feet, particularly the plantar surfaces.  He reported 
difficulty walking.  Upon examination, there was absent deep 
tendon reflexes.  There was diminished pinprick sensation 
below the knee bilaterally.  Electromyogram (EMG) and nerve 
conduction velocity (NCV) studies revealed that all wave 
forms of the lower extremities had low amplitudes.

A January 2007 private treatment record indicates that the 
Veteran reported worsening burning pain and numbness in both 
lower extremities.  His walking had become more difficult, 
but he was able to ambulate without assistance.  The doctor 
noted that a July 2006 nerve conduction studies (NCS) showed 
the results were "worse compared to [the November 2004 
results]."  There was mild weakness in the distal lower 
extremities, especially in the left extensor digitorum brevis 
(EDB) and tibialis anterior (TA) muscles.  There was a 
markedly decreased pinprick in both distal lower extremities, 
especially below the middle half of each leg, which the 
doctor noted was "worse compared to before."  There was 
decreased vibration in both feet and absent below the ankles.  
The Veteran had a slightly unsteady but cautious gait with no 
ataxia and a negative Romberg's.  There was normal stride and 
cadence, and he was able to walk without assistance.  He 
could not walk on his heels because of left foot weakness.  
The doctor noted that the Veteran's neuropathy was "at least 
moderate-to-severe."  He recommended that the Veteran 
continue taking Keppra.

A May 2007 private treatment record indicates that the 
Veteran continued to complain of numbness and pain in both 
lower extremities.  There was mild to moderate weakness 
involving his left foot dorsiflexors (TA, EDB).  There was a 
markedly decreased pinprick and vibration sensation in 
length-dependent fashion in both lower extremities.  
Vibration sensation was absent in the distal feet.  The 
Veteran still had difficulty walking on his heels due to left 
foot dorsiflexion weakness, but had better ability walking on 
the balls of both feet.  Even though the doctor noted that 
the neuropathy was "predominantly sensory in nature," he 
determined that there was clinical evidence of both sensory 
and motor involvement considerate with moderate to severe 
degree.

A December 2007 QTC peripheral nerves examination report 
indicates that the Veteran complained of numbness of the feet 
and legs, shooting pain and needles in the feet, and 
difficulty walking.  He also reported a bilateral foot drop.  
Upon examination, there was diminished pinprick sensation 
below the knees bilaterally.  EMG and NCV studies showed that 
all wave forms of the lower extremities had low amplitudes.

To warrant the next higher evaluation for either lower 
extremity, the Veteran would have to demonstrate that there 
was moderately severe impairment of the sciatic nerve or 
severe impairment of the external/internal popliteal nerves.  
See Diagnostic Codes 8520, 8521, and 8524.  On analysis of 
the objective medical findings this higher level of 
impairment is not established.  The Veteran consistently 
reported and testified at his hearing about the pain on use 
of the limbs, and treatment records reveal such neurological 
impairment of both lower extremities during this time period.  
Testing showed decreased pinprick sensation below the knees 
and no sensation of the feet to the ankles.  However, while 
the May 2007 VA examiner noted that peripheral neuropathy in 
the lower extremities involved more than sensory loss, the 
Veteran's gait was normal on February 2005 and June 2006.  
Although his gait was somewhat unsteady upon examination in 
July 2006 and January 2007, he was still able to walk without 
assistance.  There is no evidence of muscle wasting or 
atrophy during this time period.  Babinski and Romberg tests 
were negative.  Thus, based on the record as a whole, it is 
concluded that the presently assigned 20 percent rating 
appropriately reflects the severity of the disability for 
both the left and right leg peripheral neuropathy prior to 
May 16, 2008.

Since May 16, 2008

A May 16, 2008 private treatment record indicates that the 
Veteran complained of chronic numbness and loss of sensation 
in his legs and feet, which resulted in a loss of balance, 
and severe "electric-like" pain and cramps in his left leg 
that extended from his thigh down.  The pain was constant and 
worse during activities like walking.  He could not walk more 
than 200 feet because of the pain.  He also complained of 
chronic weakness, primarily on the left.  He had recently 
switched to Lyrica.  Upon examination, there was marked 
weakness (4-/5) in his left extensor digitorum brevis, 4/5 in 
his left tibialis anterior, and the inability to dorsiflex 
his left foot while standing or walking.  There was a marked 
loss of pinprick vibration sensation in the distal lower 
extremities in a length-dependent fashion.  Muscle stretch 
reflexes were absent on both lower extremities, which the 
doctor noted was consistent with moderate to severe 
neuropathy.  The Veteran was unable to tandem walk and was 
"very unsteady" but could still walk without assistance.  
He was not ataxic, but the doctor recommended a cane for 
stability.

A March 2009 private treatment record indicates that the 
Veteran reported that the sharp needle pains in his feet had 
diminished, but that he still experienced numbness and 
tingling.  He still had difficulty walking, but had not had 
any falls and used a cane for stability.  Upon examination, 
there was symmetrical loss of pinprick in his distal lower 
extremities and loss of pinprick in his legs from his knees 
down.  He had absent reflexes in his distal lower 
extremities.  He had difficulty standing on his heels 
bilaterally, and when walking his left foot dropped and 
slapped on the ground due to weakness of left foot 
dorsiflexion.  The Veteran was unable to tandem walk.  There 
was 4-/5 strength of his left tibialis anterior, EDB and 
dorsiflexion.

A May 2009 private treatment record indicates that the 
Veteran reported that the sharp needle pains in his feet had 
diminished but that he still had numbness and tingling.  He 
still had difficulty walking, but had not fallen and used a 
cane for stability.  There was symmetrical loss of pinprick 
in the distal lower extremities and from the knees down.  
There were absent reflexes in the distal lower extremities.  
The Veteran had difficulty standing on his heels bilaterally, 
when walking had left drop and slapping of his left foot on 
the ground due to weakness of left foot dorsiflexion.  He was 
unable to tandem walk.  There was 4-/5 strength of the left 
tibialis anterior, EDB and dorsiflexion.

A June 3, 2009 private treatment record indicates that the 
Veteran had noticed somewhat less intense shooting pains in 
his feet since being on Lyrica, but still complained of 
numbness and pain in his feet and lower extremities.  There 
was symmetrical loss of pinprick in the distal lower 
extremities and loss of pinprick from his knees down.  There 
were absent reflexes in the distal lower extremities.  The 
Veteran had trouble standing on his heels bilaterally, when 
walking had left drop and slapping of the left foot due to 
weakness of the left foot dorsiflexion.  He was unable to 
tandem walk.  There was 4-/5 strength of the left tibialis 
anterior, EDB and dorsiflexion.

A June 29, 2009 private treatment record indicates that the 
Veteran complained that his feet felt like "blocks of 
wood."  There was numbness in his feet and he stated that at 
times while driving he had difficulty feeling his foot on the 
brake/gas pedals.  There was still weakness in the left 
tibialis anterior and a left drop weakness.  NCV studies 
showed more significant axonal loss and degeneration and the 
overall findings had worsened.  He reported some difficulty 
walking.  The doctor increased the Lyrica dosage.

A July 2009 VA examination report indicates that the Veteran 
complained of daily symptoms.  The examiner noted that 
"[s]everity goes to a level of 6 or 7, I am sure."  Flare-
ups occurred periodically.  He reported some weakness, 
particularly in the left ankle, with fatigue in his legs and 
functional loss with impaired balance and a foot drop on the 
left side "that may be from the neuropathy."  Upon 
examination, monofilament sensation was absent at the L1 
level in the groin, slightly diminished at the T12 dermatome 
on both sides.  On the right side, the monofilament was 
diminished significantly to absent at the L1 dermatome as 
well.  It was not perceived in the thigh over L2 dermatome or 
the L3, L4, L5 or S1 dermatomes.  Both sides were equal.  
There was no appreciation of the monofilament in any part of 
the Veteran's feet, including all 10 toes.  There was no 
appreciation of the tuning fork in any part of his foot.  
There was diminished vibratory sense at the knee level.  Knee 
and ankle jerks were absent.  There was some weakness of the 
dorsi and plantar flexor of the right ankle with significant 
weakness of dorsiflexion and plantar flexion on the left 
ankle.  He was unable to heel or toe-walk on the left lower 
extremity but was able to on the right lower extremity.  
Balance was markedly impaired.  He could not tandem walk, and 
Romberg's was positive.  Babinski reflexes were negative.  
There were no painful joints.  The examiner determined that 
"[t]he extent that this problem affects his lower 
extremities is major with fatigue and weakness and lack of 
endurance.  The diagnoses were severe peripheral neuropathy 
affecting both lower extremities extending from the groin all 
the way to the tips of his toes with the development of foot 
drop on the left side, loss of reflexes, some weakness at the 
left ankle, possibly some at the right ankle, with loss of 
proprioception causing an inability to tandem walk and 
positive Romberg's.    

The record reflects that the Veteran has had progressively 
diminished strength in his left foot and ankle during this 
time period, to include a left foot drop and the inability to 
dorsiflex the foot.  In contrast to earlier reports, the May 
16, 2008 private medical examination documented a disability 
picture composed of various worsening symptoms.  The severe 
pain and cramping now caused an inability to walk more than 
200 feet, and at this point, an assistive device for 
ambulation was recommended.  Various manifestations were 
"marked" in degree.  The Veteran was "very unsteady."  
Taken together, these manifestations reflect a more severe 
degree of disability commensurate at 60 percent as of May 16, 
2008.   However, the evidence of record does not demonstrate 
that there is no active movement possible of muscles below 
the knee or that flexion of the left knee is weakened.   In 
essence, though severe, complete paralysis is not shown.   
Accordingly, a rating of 60 percent, but no higher, under DC 
8520 for the left lower extremity is warranted as of May 16, 
2008.

Although the record also reflects progressively diminished 
strength in the right lower extremity during this time 
period, the Veteran's right lower extremity consistently has 
been shown to have been stronger than the left.  That the 
right leg has measured stronger than the left demonstrates 
that the disability of the right lower extremity is not 
commensurate with the left, and therefore does not meet the 
criteria necessary for consideration as severe.  The Board 
acknowledges the diminished sensation to pinprick and touch 
of both legs and both feet, as well as the absence of 
vibratory sense in the feet.  Such evidence is not found to 
represent severe incomplete paralysis.  Furthermore, the 
criteria specifically contemplate evidence of marked muscular 
atrophy.  While the Veteran has shown decreased muscle 
strength, there is no evidence of marked muscle atrophy in 
the right lower extremity.  Therefore, a rating of 40 percent 
but no higher under DC 8520 for the right lower extremity is 
warranted as of May 16, 2008.

Peripheral Neuropathy of the Upper Extremities 

The Veteran's peripheral neuropathy of the upper extremities 
is rated under Diagnostic Code 8516 for paralysis of the 
ulnar nerve.  Mild incomplete paralysis warrants a 10 percent 
rating.  Moderate incomplete paralysis warrants a rating of 
30 percent (major side) and 20 percent (minor side), and 
severe incomplete paralysis warrants a 40 percent rating 
(major side) and 30 percent (minor side).  A maximum 
evaluation of 60 percent (major side) and 50 percent (minor 
side) is warranted for complete paralysis of the ulnar nerve 
of the major upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.

The Board also notes the provisions of DC 8515 for paralysis 
of the median nerve.  Under Diagnostic Code 8515, mild 
incomplete paralysis warrants a 10 percent rating (major or 
minor hand).  Moderate incomplete paralysis warrants a rating 
of 20 percent for the minor hand and 30 percent for the major 
hand.  Severe incomplete paralysis is assigned a 40 percent 
rating for the minor hand a 50 percent rating for the major 
hand.  Where there is complete paralysis of the median nerve 
with the major hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to palm; weakened 
wrist flexion; and pain with trophic disturbances; a 70 
percent evaluation is warranted.  A 60 percent evaluation is 
warranted for the minor hand with the above symptoms.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2009). 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The neurological disabilities of the left and right upper 
extremities are discussed together, as the evidence and 
analysis is substantially the same for both.

Prior to July 2, 2009

A May 2005 VA peripheral nerves examination report indicates 
that the Veteran complained of pain and numbness in the upper 
extremities occurring "most of the time" at the 4th and 
fifth digits.  The examiner noted that the median and ulnar 
nerves were involved.  The Veteran had full range of motion 
in the hands.  Strength was 3.5+, which the examiner noted 
was age consistent, and pulses were palpable.  In a July 2005 
addendum, the examiner noted that the Veteran was right-hand 
dominant.  He determined that range of motion was 
additionally limited by weakness and fatigue of about 10 
percent.  In an August 2005 addendum, the examiner noted that 
the Veteran had a full grip and could make a fist.  He 
further noted that left wrist palmar flexion was 0-70 
degrees, and right wrist palmar flexion was 0-72 degrees.

A July 2006 QTC peripheral nerves examination report 
indicates that the Veteran complained of a 4-year history of 
numbness of the left 4th and 5th fingers.  He reported no 
involvement of the right hand.  Upon examination, there was 
diminished pinprick sensation in the right thumb and the left 
1st, 2nd, 3rd, and 4th fingers.  EMG and NCV studies revealed 
evidence consistent with a peripheral neuropathy affecting 
the upper extremities.

Private treatment records indicate that in January 2007, the 
Veteran reported worsening burning pain and numbness in the 
left hand.  The clinician noted decreased pinprick involving 
the Veteran's left fingers and right thumb.  A May 2007 
record notes a "markedly decreased pinprick and vibration 
sensation in length-dependent fashion in both upper (mostly 
medial hands) extremities."

A December 2007 QTC peripheral nerves examination report 
indicates that the Veteran complained of numbness of the 
fingers and left hand, "especially the 4th and 5th fingers 
somewhat more than the left 3rd finger."  Upon examination, 
there was diminished pinprick sensation in all five fingers 
of the left hand.  EMG and NCV studies of the upper 
extremities were within normal limits.

Neither the left nor the right upper extremities demonstrated 
impairment in excess of the mild level prior to July 2, 2009.  
No motor function impairment was shown; sensation was 
impaired to touch, particularly over the hands.  Pain and 
numbness appears to be the major manifestation of the 
diabetic peripheral neuropathy during this time period.  
However, the Veteran did not consistently report any 
functional impairment of the upper extremities.  At repeated 
examinations and consultations, he did not mention an 
inability to grasp or manipulate items, nor did any doctor 
objectively note any impaired use of the hands.  Moreover, 
the pain described by the Veteran was not reported by him or 
by doctors to interfere with his daily functioning in any 
meaningful way during this time period.

The Veteran had a mildly weakened flexion of the wrist during 
this time period, and this is one of the criteria for a 
rating in excess of 10 percent under DC 8515 and DC 8516.  
However, this symptom alone does not caused the Veteran's 
nerve disability to approximate severe or complete paralysis 
of either nerve, and considering the totality of the 
Veteran's symptoms due to upper extremity sensorimotor 
neuropathy (including the ability to make a fist), this 
symptom does not approximate the severity of symptomatology 
indicated in the criteria for ratings in excess of 10 percent 
under DC 8515 and DC 8516.  Accordingly, disability ratings 
in excess of 10 percent for left and right upper extremity 
sensorimotor neuropathy prior to July 2, 2009 are not 
warranted.

Since July 2, 2009 

A June 3, 2009 private treatment record indicates that the 
Veteran complained of mild weakness in his left hand and arm, 
with difficulty carrying things with his left hand.  He was 
currently taking Lyrica.  Upon examination, there was 
symmetrical loss of pinprick in the upper extremities.  There 
was 4/5 strength in the left proximal upper extremity.  The 
diagnosis was chronic peripheral neuropathy.

A June 29, 2009 private treatment record indicates that there 
was symmetrical loss of pinprick in the distal upper 
extremities.  The left deltoid had 5-/5 strength and was of 
normal size.  The doctor noted that the June 2009 NCV studies 
showed that the overall findings had worsened.  He increased 
the Lyrica dosage.

A July 2, 2009 VA examination report notes that there is 
paresthesias into both upper extremities.  Testing with 
monofilament revealed a sensory disturbance beginning at the 
distal third of the left upper extremity extending all the 
way to the tips of all five fingers, and the Veteran had no 
appreciation of the monofilament at the hand level to the 
tips of the fingers.  Tinel sign was negative on the left 
wrist.  On the right upper extremity, the monofilament 
sensation diminished at the mid-forearm and by the wrist to 
the proximal hand.  The Veteran had no appreciation of the 
monofilament at the tips of his fingers.  Tinel sign was 
slightly positive at the right wrist.  There was no muscle 
atrophy in either hand.  His grip was fairly good despite 
slight weakness in both hands.  Reflexes were absent in both 
upper extremities at the triceps, biceps, and 
brachioradialis.  Right and left sides were equal.  The 
diagnosis was peripheral neuropathy of moderate degree 
affecting both upper extremities.  The examiner noted that 
"this is becoming increasingly severe with some disturbance 
of function of both hands."

The Veteran's bilateral upper extremity sensorimotor 
neuropathy does not more closely approximate a severe 
disability rating under DC 8516 or 8515.  While the record 
reflects median and ulnar sensorimotor neuropathy, it does 
not reflect severe or complete paralysis of the median or 
ulnar nerves, and no such conditions have been diagnosed in 
the medical evidence.  Also, none of the following symptoms 
have been noted in the record: hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the place of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; cannot make a fist, and 
the index and middle finger remain extended; cannot flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb.

Consideration has also been given regarding whether the 
schedular evaluations are  inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities as shown in the 
record.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 







ORDER

A schedular rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity prior to May 16, 2008 
is denied.

A schedular rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity prior to May 16, 2008 
is denied.

A schedular rating in excess of 60 percent for peripheral 
neuropathy of the left lower extremity from May 16, 2008 is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

A schedular rating in excess of 40 percent for peripheral 
neuropathy of the right lower extremity from May 16, 2008 is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

A schedular rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity prior to July 2, 2009 
is denied.

A schedular rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity prior to July 2, 2009 
is denied.

A schedular rating in excess of 20 percent for peripheral 
neuropathy of the left upper extremity from July 2, 2009, 
2009 is denied.

A schedular rating in excess of 30 percent for peripheral 
neuropathy of the right upper extremity from July 2, 2009 is 
denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


